DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on February 28, 2020, is accepted.
Claims 1 – 25 are being considered on the merits.

Drawings
The drawings, filed on February 28, 2020, are accepted.

Specification
The specification, filed on February 28, 2020, is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 15 – 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2529228 A to Dynes et al., (hereinafter, “Dynes”)  in view of WO 2019231655 A1 to Hassan et al., (hereinafter, “Hassan”).
Regarding claim 1, Dynes teaches a device for generating a key, comprising: a multimode interferometer which can be coupled to a light source and comprises a light path comprising a material comprising a controllable refraction index, [Dynes, page 4 lines 5 – 8 discloses an interference apparatus, configured such that input light pulses interfere at an interference component; wherein the input of said interference apparatus is provided by a phase-randomised light source.] the light path being configured to acquire light at an input side and influence the light under the influence of a locally varying refraction index of the material in order to provide influenced light at an output side; [Dynes, page 4 lines 8 – 13 discloses said phase-randomised light source comprising: at least one slave light source; at least one master light source configured to intermittently generate master light pulses such that the phase of each master light pulse has a random relationship to the phase of each subsequently generated master light pulse, further configured to supply said master light pulses to the slave light source;], but a receiver configured to receive the influenced light at the output side; and an evaluator configured to perform an evaluation based on the influenced light and to generate the key based on the evaluation; an electrode arrangement configured to generate the locally varying refraction index based on locally varying electrical fields of the electrode arrangement; wherein the receiver comprises an array of photodetectors and the evaluator is configured to perform, for each of the photodetectors, a threshold value decision as to whether the quantity detected in the respective photodetector is to be transferred to a binary 0 or a binary 1 and to acquire a bit sequence as the key by lining up the threshold value decisions. 
However, Hassan does teach a receiver configured to receive the influenced light at the output side; [Hassan, para. 3 discloses the first optical transceiver samples and digitizes signals from the first photodetector representing photons incident on the photodetector during each of a first plurality of intervals.] and an evaluator configured to perform an evaluation based on the influenced light and to generate the key based on the evaluation; [Hassan, para. 3 discloses the first optical transceiver creates a cryptographic key from the digitized samples. Para. 28 discloses  the quantized samples may be further processed to generate symbols including only the selected bits of the quantized samples. Furthermore, zero- valued symbols may be ignored. The generated symbols correspond to photons of the continuous wave optical signal incident on the photodetector during the selected intervals. As described above, the numbers of photons detected by the photodetector follows a Poisson distribution and is determined, at least in part, by characteristics of the optical channel.] an electrode arrangement configured to generate the locally varying refraction index based on locally varying electrical fields of the electrode arrangement; [Hassan, para. 31 discloses the optical coupler 254 of the optical transceiver 250 is configured by the processor 262 to direct the light beam from the optical channel 230 to the photodetector 256. The electrical charge on the photodetector 256 is sampled and digitized by the sampler/ ADC 258 to generate a sequence of quantized samples provided to the processor 262. The processor 262 converts the sequence of values to a cryptographic key which is stored in the memory 264.] wherein the receiver comprises an array of photodetectors and the evaluator is configured to perform, for each of the photodetectors, a threshold value decision as to whether the quantity detected in the respective photodetector is to be transferred to a binary 0 or a binary 1 and to acquire a bit sequence as the key by lining up the threshold value decisions. [Hassan, para. 30 discloses the optical transceivers 210 and 250 are concurrently placed in a key creation mode. This may be accomplished, for example, using a non-encrypted communication between the two devices. In an example key creation mode, each optical transceiver 210 and 250 may be allocated a predetermined amount of time to receive a continuous wave optical signal from the other transceiver in order to create the cryptographic key. In one example embodiment, the optical coupler 204 of the optical transceiver 201 is initially controlled by the processor 212 to direct the light beam from the optical channel 230 to the photodetector 206 while the optical transceiver 250 transmits an unmodulated continuous wave optical signal through the optical channel 230. In this interval, the photodetector 206 accumulates incident photons to generate an electric charge which is then sampled by the sampler/ ADC 208. In an example embodiment, the sampler/ ADC 208 samples the accumulated charge on the photodetector 206 after an accumulation interval of between 1 ns and 50 ns. In some embodiments, the ADC of the sampler/ ADC 208 may generate 10- bit to 20-bit sample values at a rate of between 10.sup.6 and 10.sup.7 samples per second. Thus the sampler of the sampler/ ADC 208 may operate at a higher rate than the ADC of the sampler/ ADC 208. In particular, the sampler may obtain a sample integrated by the photodetector 206 during the period of between lns and 50 ns, reset the photodetector 206, and hold the sample for a period of between 100 ns and 1 ms for digitizing by the ADC. After digitizing a sample, the sampler allows the photodetector to accumulate charge for another sampling interval and, at the end of the interval, captures and digitizes the next value. Output quantized samples from the sampler/ ADC 208 are applied to the processor 212 which creates or generates the cryptographic key, as described below. The generated cryptographic key may be stored in the memory 214. The optical transceiver 250 uses the same process to create a cryptographic key which, due to the channel symmetry, is desirably the same as the cryptographic key created by the optical transceiver 210.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

As per claim 2, modified Dynes teaches the device in accordance with claim 1, configured to acquire a locally varying influence of the light based on the locally varying refraction index. [Dynes, page 14 lines 14 – 23 discloses the controller is thus configured to drive the master light source such that there is sufficient time for residual cavity photons to decay between each lasing event that the master light pulses are initiated through spontaneous emission instead of residual cavity photons. In one embodiment, the controller is configured to drive the master light source with a time varying current or voltage having a frequency of less than or equal to 4.0 GHz. In one embodiment, the controller is configured to drive the master light source with a time varying current or voltage with a frequency of less than or equal to 2.5 GHz. In one embodiment, the time gap between each generated master light pulse is greater than or equal to 125 ps. In one embodiment, the time gap between each generated master light pulse is greater than or equal to 200 ps.]
As per claim 3, modified Dynes teaches the device in accordance with claim 1, comprising a light source which is connected to the light path and configured to emit the light. [Dynes, page 5 lines 10 – 19 discloses the slave light pulses generated by a single slave light source interfere at the interference component. In one embodiment, the interference apparatus comprises an interferometer, comprising first and second optical paths, wherein there is a difference in optical path length between the first and second optical paths. The interferometer may be a fibre optic asymmetric Mach-Zehnder interferometer. The interference component may be an exit beam splitter in the interferometer, and the difference in optical path length may correspond to an integer multiple of the time difference between emission of a first slave light pulse and emission of a second slave light pulse, such that each slave light pulse interferes with a subsequently generated slave light pulse at the exit of the interferometer.]  

As per claim 4, modified Dynes teaches the device in accordance with claim 3, wherein the light source is a narrow-band light source. [Dynes, page 27 lines 1 – 4 discloses the light source 824 is connected to a frequency filter 825 by an optical waveguide, for example an optical fibre. Alternatively, the light pulses may travel between the components through free space. The frequency filter has a bandwidth of At'. A frequency filter may also be referred to as a spectral filter. Page 27 lines 16 – 23 discloses  a frequency filter with a narrow bandwidth applied to a Gaussian pulse will make the temporal pulse width At wider, as prescribed by the time-bandwidth product: At' At»= 0.44 (Eq.1) For example, a filter with Av = 44 GHz would entail At »= iops, while filter with Av = 4.4 GHz entails a pulse width at least 10 times larger, i.e. At »= lOOps.]  
As per claim 5, modified Dynes teaches the device in accordance with claim 3, wherein the light source comprises a laser or a filter.  [Dynes, page 27 lines 1 – 4 discloses the light source 824 is connected to a frequency filter 825 by an optical waveguide, for example an optical fibre. Alternatively, the light pulses may travel between the components through free space. The frequency filter has a bandwidth of At'. A frequency filter may also be referred to as a spectral filter.]

Regarding claim 6, modified Dynes teaches the device in accordance with claim 1, but Dynes does not teach wherein the receiver comprises a filter configured to filter the influenced light and to provide narrow-band filtered light at a filter output, the evaluator being configured to perform the evaluation based on the narrow-band filtered light. 
However, Hassan does teach wherein the receiver comprises a filter configured to filter the influenced light and to provide narrow-band filtered light at a filter output, [Hassan, para. 21 discloses a simple optical communication network 100 in which two optical transceivers, 102 and 104 communicate via a connecting optical channel 106 that includes an optical fiber. The optical fiber that forms the example optical channel 106 is selected so that the devices may implement half-duplex and/or full-duplex communications. FIG. 1B is block diagram showing another optical communication network 150. In this optical network two optical transceivers 152 and 154 communicate through an optical channel that includes multiple optical fibers (e.g. 156 and 160) and multiple repeaters (e.g. 158 and 162) coupling the optical fibers. The repeaters 158 and 162 may, for example, filter and amplify the optical fiber to increase signal strength while removing out-of-band noise.] the evaluator being configured to perform the evaluation based on the narrow-band filtered light. [Hassan, para. 40 discloses The optical transceiver 250 uses the pseudorandom number to determine the power level of the continuous wave beam to provide to optical transceiver 210 based on the current pseudorandom number (e.g., based on the two or three most significant bits (MSBs) of the pseudorandom number). The optical transceiver 210, in turn, knows the power level of the beam received via the optical channel 230 based on the same MSBs of the pseudorandom number produced by the PN generator 226. Para. 41 discloses the selection of quantized samples having magnitudes greater than a threshold at block 328 may be implemented by filtering the quantized samples provided by the sampler/ ADC 208 to eliminate samples having values less than a threshold. Block 328 may interact with block 324 such that the threshold used may change as the power level of the received beam changes. Alternatively, the threshold may stay the same regardless of the power level of the received beam.]
 Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Regarding claim 7, modified Dynes teaches the device in accordance with claim 1, but  Dynes does not teach wherein the evaluator is configured to determine a local intensity distribution of the influenced light or filtered light and to generate the key based on the local intensity distribution.  
However, Hassan does teach wherein the evaluator is configured to determine a local intensity distribution of the influenced light or filtered light and to generate the key based on the local intensity distribution. [Hassan, para. 41 discloses the selection of quantized samples having magnitudes greater than a threshold at block 328 may be implemented by filtering the quantized samples provided by the sampler/ ADC 208 to eliminate samples having values less than a threshold. Block 328 may interact with block 324 such that the threshold used may change as the power level of the received beam changes. Alternatively, the threshold may stay the same regardless of the power level of the received beam. Para. 44 discloses At higher power levels, for example when the photodetector 206 produces electrical signals in a range from 0 to 16 V, block 328 may delete the six LSBs of each sample to still produce lO-bit symbols. At block 330, the process 320 determines whether M symbols have been obtained. If they have not, process 320 transfers control to block 324 or 326 to obtain N more quantized samples. When M symbols have been obtained at block 330, block 332 creates the cryptographic key from the M symbols. Para. 45 discloses The numbers N and M depend on the desired size of the cryptographic key which, in turn, depends on the amount of data to be encrypted. For example, to create a 1024 bit cryptographic key the process 320 may need to generate 103 lO-bit symbols from the quantized samples.]
 Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Regarding claim 8, modified Dynes teaches the device in accordance with claim 7, but Dynes does not teach wherein the evaluator is configured to perform the local intensity distribution in mutually different sub-regions of a total region of the light path, wherein the key comprises a plurality of key portions, each key portion being associated to a sub-region. 
However, Hassan does teach wherein the evaluator is configured to perform the local intensity distribution in mutually different sub-regions of a total region of the light path, wherein the key comprises a plurality of key portions, each key portion being associated to a sub-region. [Hassan, para. 29 discloses Example systems may also convert non-identical keys having a relatively small number of differences into identical keys by applying the quantized samples to an ECC decoder, such as a Reed-Solomon decoder. In these embodiments, the decoder may implement a many-to-one mapping by which multiple symbol sequences map into a common cryptographic key. Thus, symbol sequences generated from two sampled signals received by different optical transceivers and having a relatively small number of differently quantized values may map into a common cryptographic key. The number of symbol differences that can be mapped into the same value depends on the Hamming distance of the particular ECC. As described above, an ECC decoder having a sufficiently large Hamming distance may be used to map the sampled sequences to common keys that may be used with the encryption algorithm. As described below, the ECC used by these embodiments depends on the type and length of the cryptographic key to be created.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Regarding claim 9, modified Dynes teaches the device in accordance with claim 1, but  Dynes does not teach wherein the electrode arrangement comprises a plurality of spatially separate electrode elements configured to influence the refraction index of the material in a spatially separate manner; the device comprising a driver configured to drive the electrode elements such that a pattern in the influenced light is associated unambiguously to each pattern of driven electrodes.
However, Hassan does teach wherein the electrode arrangement comprises a plurality of spatially separate electrode elements configured to influence the refraction index of the material in a spatially separate manner; [Hassan, para. 31 discloses the electrical charge on the photodetector 256 is sampled and digitized by the sampler/ ADC 258 to generate a sequence of quantized samples provided to the processor 262. The processor 262 converts the sequence of values to a cryptographic key which is stored in the memory 264. Para. 44 discloses At higher power levels, for example when the photodetector 206 produces electrical signals in a range from 0 to 16 V, block 328 may delete the six LSBs of each sample to still produce lO-bit symbols. At block 330, the process 320 determines whether M symbols have been obtained. If they have not, process 320 transfers control to block 324 or 326 to obtain N more quantized samples. When M symbols have been obtained at block 330, block 332 creates the cryptographic key from the M symbols.] the device comprising a driver configured to drive the electrode elements such that a pattern in the influenced light is associated unambiguously to each pattern of driven electrodes. [Hassan, para. 46 discloses FIG. 3C is a flowchart diagram showing an example process 350 performed by the optical transceiver 210 in which both of the optical transceivers 210 and 250 concurrently create cryptographic keys. Using this process, the optical transceivers 210 and 250 alternately send and receive continuous wave signals during respective first and second optical frame times. At block 352, the optical transceiver 210 determines the new power level, for example, based on the two or three MSBs of the next pseudorandom number from the PN generator 226. At block 354, the processor 212 of the optical transceiver 210 controls the optical coupler 204 to direct the beam from the optical channel to the photodetector 206. The sampler/ ADC 208 then generates N quantized samples during the time that the beam from the optical channel 230 is directed to the photodetector 206. In block 358, the processor 212 optionally selects quantized samples based on their relationship to a threshold.]  
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Regarding claim 15, modified Dynes teaches the device in accordance with claim 1, wherein the multimode interferometer is configured to vary the refraction index of the material in a locally varying manner based on a bit sequence comprising a first number of bits, [Dynes, page 4 lines 5 – 8 discloses an interference apparatus, configured such that input light pulses interfere at an interference component; wherein the input of said interference apparatus is provided by a phase-randomised light source. Page 32 lines 26 – 32 discloses the phase shift applied by the phase modulator 928 may be controlled by the voltage applied to an electro-optic phase modulator. Different voltages are applied to the phase modulator 928 during the transit of the slave light pulses so as to impart a different phase modulation to each pulse. The phase modulation may be applied based on the times that pulses are emitted from the light source 927. A phase modulator such as described can comprise a crystal, such as a LiNbO3 crystal, in which the refractive index is a function of electric field strength], but Dynes does not teach wherein the evaluator is configured to provide, for the key, a bit sequence comprising the first number of bits for the key.
However, Hassan does teach wherein the evaluator is configured to provide, for the key, a bit sequence comprising the first number of bits for the key.[Hassan, para. 29 discloses the decoder may implement a many-to-one mapping by which multiple symbol sequences map into a common cryptographic key. Thus, symbol sequences generated from two sampled signals received by different optical transceivers and having a relatively small number of differently quantized values may map into a common cryptographic key. The number of symbol differences that can be mapped into the same value depends on the Hamming distance of the particular ECC. As described above, an ECC decoder having a sufficiently large Hamming distance may be used to map the sampled sequences to common keys that may be used with the encryption algorithm. As described below, the ECC used by these embodiments depends on the type and length of the cryptographic key to be created.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Regarding claim 16, modified Dynes teaches the device in accordance with claim 15, but Dynes does not teach configured to provide the bit sequence at a signal output and to receive, at a signal input, an input signal which comprises a reference key, the device being configured to compare the reference key to the key and to evaluate an identity of a transmitter of the input signal based on a result of the comparison.  
However, Hassan does teach configured to provide the bit sequence at a signal output and to receive, at a signal input, an input signal which comprises a reference key, [Hassan, para. 29 discloses the decoder may implement a many-to-one mapping by which multiple symbol sequences map into a common cryptographic key. Thus, symbol sequences generated from two sampled signals received by different optical transceivers and having a relatively small number of differently quantized values may map into a common cryptographic key. The number of symbol differences that can be mapped into the same value depends on the Hamming distance of the particular ECC. As described above, an ECC decoder having a sufficiently large Hamming distance may be used to map the sampled sequences to common keys that may be used with the encryption algorithm. As described below, the ECC used by these embodiments depends on the type and length of the cryptographic key to be created.] the device being configured to compare the reference key to the key and to evaluate an identity of a transmitter of the input signal based on a result of the comparison. [Hassan, para. 28 discloses  the sampled and quantized light signal received by one optical transceiver may have one or more symbol differences compared to the sampled and quantized light signal received by the other optical transceiver. Thus, cryptographic keys created directly from the sampled and quantized signals may not be identical in the two optical transceivers. The sampled and quantized signals, for example, may exhibit low-level variations due to thermal noise. In some embodiments, the quantized samples may be further processed to generate symbols including only the selected bits of the quantized samples. Furthermore, zero- valued symbols may be ignored. The generated symbols correspond to photons of the continuous wave optical signal incident on the photodetector during the selected intervals. As described above, the numbers of photons detected by the photodetector follows a Poisson distribution and is determined, at least in part, by characteristics of the optical channel.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Regarding claim 17, modified Dynes teaches the device in accordance with claim 1, but Dynes does not teach wherein the key is a first key, the device being configured to guide first light through the light path during a first time interval in order to acquire the first key, and to guide second light through the light path during a second time interval in order to acquire a second key, wherein the evaluator is configured to combine the first key and the second key to form a total key.  
However, Hassan does teach wherein the key is a first key, [Hassan, para. 48 discloses the process 400 formats the M symbols as the cryptographic key. This may entail concatenating the binary values represented by the M symbols and deleting binary bits to achieve the desired key length. For example, when the desired encryption key is a 128 bit DES key, the block 410 may concatenate 13 lO-bit symbols and delete the last two bits of the concatenated result to produce the 128 bit key. To ensure that same key is created by both of the optical transceivers 210 and 250, it is desirable to use a common method for processing the M symbols to produce the encryption key. At block 412, the process 400 stores the encryption key into the memory 214 or 264.] the device being configured to guide first light through the light path during a first time interval in order to acquire the first key, and to guide second light through the light path during a second time interval in order to acquire a second key, [Hassan, para. 47 discloses the processor 212 controls the optical coupler 204 to direct the beam 222 from the light source 220 to direct the beam 222 to the optical channel 230. At block 362, the processor 212 may also control the light source 220 to provide the light beam 222 at the power level determined in block 352. Following block 360 and optionally block 362 the processor 212, in block 364, activates the light source 222 to transmit the continuous wave optical signal to the optical channel 230 for a time sufficient for the optical transceiver 250 to generate N quantized samples. During this time, the optical transceiver 250 performs the operations described above with reference to blocks 352 to 358 to generate N quantized sample values. The process continues with each of the optical transceivers 210 and 250 alternately generating N quantized sample values and converting the sample values to symbols until each of the optical transceiver 210 and 250 has obtained M symbols] wherein the evaluator is configured to combine the first key and the second key to form a total key. [Hassan, para. 39 discloses generating the cryptographic key that may include two optional elements. The first optional element, at block 324, concerns changing the power level of the continuous wave beam sent and received during the creation of the cryptographic keys. The second optional element, at block 328, concerns selecting only symbols having magnitudes greater than a threshold in order to reduce the effects of low- level noise.] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

As per claim 18, modified Dynes teaches the device in accordance with claim 1, wherein the multimode interferometer is a first multimode interferometer, the device comprising at least a second multimode interferometer coupled to an output of the light path. [Dynes, page 7 lines 16 – 27 discloses The interference apparatus may comprise a first interferometer, comprising first and second optical paths and having a difference in optical path length between the first and second optical paths; and a second interferometer, comprising third and fourth optical paths and having a difference in optical path length between the third and fourth optical paths; wherein the delay caused by the first interferometer is reversed to the delay caused by the second interferometer such that a light pulse which is separated by the first interferometer recombines and interferes when exiting the second interferometer. The first interferometer is in a sending unit and the second interferometer is in a receiving unit of the quantum communication system. The interference component may be the exit beam splitter of the second interferometer.]

As per claim 19, modified Dynes The device in accordance with claim 18, comprising at least a third multimode interferometer which is coupled to the output of the light path in parallel to the second multimode interferometer and configured to acquire a local intensity distribution of the light path which differs from the second multimode interferometer. [Dynes, page 36 lines 31 – 35 to page 37 lines 1 – 8 discloses the pulse which was not delayed in the transmitter apparatus 1034 is directed into the upper arm of the interferometer 1030b and is delayed by a fibre loop 1038b identical to the one in the transmitter apparatus 1034. The delay between the arms in the interferometer 1030b in the receiver matches the delay between the arms in the interferometer 1030a in the transmitter. In one embodiment, the delay may be any duration less than one clock period. A delay of more than one clock period may require further phase stabilisation between the interferometer arms. The other pulse enters the lower arm and is modulated in phase by the phase modulator 1028b. The two pulses are then recombined at the interfering beam splitter 1006b and the resulting light detected by the single photon detectors 1007 and 1008. The fibre stretcher 1040 is used to finely align the time delay between the two interfering pulses]

As per claim 20, modified Dynes teaches the device in accordance with claim 1, wherein the multimode interferometer is a first multimode interferometer which is arranged to be interleaved in a second multimode interferometer. [Dynes, page 7 lines 16 – 27 discloses The interference apparatus may comprise a first interferometer, comprising first and second optical paths and having a difference in optical path length between the first and second optical paths; and a second interferometer, comprising third and fourth optical paths and having a difference in optical path length between the third and fourth optical paths; wherein the delay caused by the first interferometer is reversed to the delay caused by the second interferometer such that a light pulse which is separated by the first interferometer recombines and interferes when exiting the second interferometer. The first interferometer is in a sending unit and the second interferometer is in a receiving unit of the quantum communication system. The interference component may be the exit beam splitter of the second interferometer.] 
As per claim 21, modified Dynes teaches the device in accordance with claim 20, wherein the light path is a first light path and comprises at least two spatially spaced apart outputs of the light path which are configured to output different spatial intensity distributions of the light path and which are coupled to an input of the second light path of the second multimode interferometer at different lateral positions. [Dynes, page 11 lines 28 – 34 to page 12 lines 1 – 15 discloses the laser output generated by the modulation signal is shown in the lower graph. The vertical axis shows the laser intensity, with time on the horizontal axis. The laser outputs light when the carrier density is above the lasing threshold. Photons generated by spontaneous emission inside the laser cavity are amplified sufficiently by stimulated emission to generate an output signal. The length of the delay between the application of the current modulation pulse and the generation of the output light depends on several parameters, such as the laser type, cavity length and pumping power. The rapid increase of the photon density causes a decrease in the carrier density. This in turn decreases the photon density, which increases the carrier density. At this point the current modulation pulse is timed to switch back down to the DC bias level, and the laser emission dies off quickly. The laser output therefore consists of a train of short laser pulses as shown in the lower graph. To generate longer pulses, the gain bias is chosen to be closer to the lasing threshold. This means that the carrier density crosses the lasing threshold earlier, which gives the light pulse more time to evolve. Initially the light intensity will overshoot and quickly reduce the carrier density. This in turn causes the photon density to decrease and the carrier density to increase, in turn increasing the light intensity. This competing process causes oscillations of the light intensity at the beginning of the pulse which are strongly damped, leading quickly to a steady-state where the intensity is constant. The oscillations are called relaxation oscillations. The laser pulse ends when the current pulse ends and switches the current to the bias value again.]

Regarding claim 22, modified Dynes teaches the device in accordance with claim 1, but Dynes does not teach comprising an output interface configured to provide the key.  
However, Hassan does teach comprising an output interface configured to provide the key.  [Hassan, para. 30 discloses After digitizing a sample, the sampler allows the photodetector to accumulate charge for another sampling interval and, at the end of the interval, captures and digitizes the next value. Output quantized samples from the sampler/ ADC 208 are applied to the processor 212 which creates or generates the cryptographic key, as described below. The generated cryptographic key may be stored in the memory 214. The optical transceiver 250 uses the same process to create a cryptographic key which, due to the channel symmetry, is desirably the same as the cryptographic key created by the optical transceiver 210.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Regarding claim 25, Dynes teaches a method for generating a key, comprising: guiding light from an input side of a light path to an output side of the light path under the influence of a locally varying refraction index of a material of the light path, the material comprising a controllable refraction index; [Dynes, page 4 lines 5 – 8 discloses an interference apparatus, configured such that input light pulses interfere at an interference component; wherein the input of said interference apparatus is provided by a phase-randomised light source. Page 32 lines 26 – 32 discloses the phase shift applied by the phase modulator 928 may be controlled by the voltage applied to an electro-optic phase modulator. Different voltages are applied to the phase modulator 928 during the transit of the slave light pulses so as to impart a different phase modulation to each pulse. The phase modulation may be applied based on the times that pulses are emitted from the light source 927. A phase modulator such as described can comprise a crystal, such as a LiNbO3 crystal, in which the refractive index is a function of electric field strength], but Dynes does not teach generating the locally varying refraction index by an electrode arrangement based on locally varying electrical fields of the electrode arrangement; providing influenced light at the output side;  receiving the influenced light at the output side by a receiver which comprises an array of photodetectors; performing an evaluation based on the influenced light by performing a threshold value decision, for each of the photodetectors, as to whether a quantity detected in the respective photodetector is to be transferred to a binary 0 or a binary 1; and generating the key based on the evaluation by lining up the threshold value decisions.
However, Hassan does teach generating the locally varying refraction index by an electrode arrangement based on locally varying electrical fields of the electrode arrangement; [Hassan, para. 31 discloses the optical coupler 254 of the optical transceiver 250 is configured by the processor 262 to direct the light beam from the optical channel 230 to the photodetector 256. The electrical charge on the photodetector 256 is sampled and digitized by the sampler/ ADC 258 to generate a sequence of quantized samples provided to the processor 262. The processor 262 converts the sequence of values to a cryptographic key which is stored in the memory 264.] providing influenced light at the output side; [Hassan, para. 3 discloses the first optical transceiver samples and digitizes signals from the first photodetector representing photons incident on the photodetector during each of a first plurality of intervals.] receiving the influenced light at the output side by a receiver which comprises an array of photodetectors; [Hassan, para. 3 discloses the first optical transceiver creates a cryptographic key from the digitized samples. Para. 28 discloses  the quantized samples may be further processed to generate symbols including only the selected bits of the quantized samples. Furthermore, zero- valued symbols may be ignored. The generated symbols correspond to photons of the continuous wave optical signal incident on the photodetector during the selected intervals. As described above, the numbers of photons detected by the photodetector follows a Poisson distribution and is determined, at least in part, by characteristics of the optical channel.] performing an evaluation based on the influenced light by performing a threshold value decision, for each of the photodetectors, as to whether a quantity detected in the respective photodetector is to be transferred to a binary 0 or a binary 1; [Hassan, para. 30 discloses the optical transceivers 210 and 250 are concurrently placed in a key creation mode. This may be accomplished, for example, using a non-encrypted communication between the two devices. In an example key creation mode, each optical transceiver 210 and 250 may be allocated a predetermined amount of time to receive a continuous wave optical signal from the other transceiver in order to create the cryptographic key. In one example embodiment, the optical coupler 204 of the optical transceiver 201 is initially controlled by the processor 212 to direct the light beam from the optical channel 230 to the photodetector 206 while the optical transceiver 250 transmits an unmodulated continuous wave optical signal through the optical channel 230. In this interval, the photodetector 206 accumulates incident photons to generate an electric charge which is then sampled by the sampler/ ADC 208. In an example embodiment, the sampler/ ADC 208 samples the accumulated charge on the photodetector 206 after an accumulation interval of between 1 ns and 50 ns. In some embodiments, the ADC of the sampler/ ADC 208 may generate 10- bit to 20-bit sample values at a rate of between 10.sup.6 and 10.sup.7 samples per second. Thus the sampler of the sampler/ ADC 208 may operate at a higher rate than the ADC of the sampler/ ADC 208. In particular, the sampler may obtain a sample integrated by the photodetector 206 during the period of between lns and 50 ns, reset the photodetector 206, and hold the sample for a period of between 100 ns and 1 ms for digitizing by the ADC. After digitizing a sample, the sampler allows the photodetector to accumulate charge for another sampling interval and, at the end of the interval, captures and digitizes the next value. Output quantized samples from the sampler/ ADC 208 are applied to the processor 212 which creates or generates the cryptographic key, as described below. The generated cryptographic key may be stored in the memory 214. The optical transceiver 250 uses the same process to create a cryptographic key which, due to the channel symmetry, is desirably the same as the cryptographic key created by the optical transceiver 210.] and generating the key based on the evaluation by lining up the threshold value decisions. [Hassan, para. 30 discloses Output quantized samples from the sampler/ ADC 208 are applied to the processor 212 which creates or generates the cryptographic key, as described below. The generated cryptographic key may be stored in the memory 214. The optical transceiver 250 uses the same process to create a cryptographic key which, due to the channel symmetry, is desirably the same as the cryptographic key created by the optical transceiver 210.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2529228 A to Dynes et al., (hereinafter, “Dynes”)  in view of WO 2019231655 A1 to Hassan et al., (hereinafter, “Hassan”) in further view of US 20180196137 A1 to Lee et al., (hereinafter, “Lee”).
Regarding claim 10, modified Dynes teaches the device in accordance with claim 1, but modified Dynes does not teach wherein the electrode arrangement comprises a plurality of spatially separate electrode elements arranged in a two-dimensional array, wherein the electrodes are formed to be asymmetrical relative to at least one direction of the two-dimensional array, with reference to influencing the light guided through the light path.  
However, Lee does teach wherein the electrode arrangement comprises a plurality of spatially separate electrode elements arranged in a two- dimensional array, [Lee, para. 63 discloses each phase modulator 100 may be provided to form a two-dimensional array in units of pixels such that a beam may be two-dimensionally steered by phase modulation of each phase modulator 100. In this case, dielectric nanoantennas 70 arranged on each phase modulator 100 may be formed in a two-dimensional arrangement. The upper electrode 50 may be formed to correspond one-to-one to each phase modulator 100 in correspondence to an arrangement of the phase modulators 100, and the lower electrode 30 may be formed as a common electrode or formed to correspond to the arrangement of the phase modulators 100. In this case, an incident beam may be two-dimensionally steered by using the two-dimensional optical modulating device.] wherein the electrodes are formed to be asymmetrical relative to at least one direction of the two-dimensional array, with reference to influencing the light guided through the light path. [Lee, para. 64 discloses the plurality of phase modulators 100 may be arranged one-dimensionally as shown in FIG. 3B to form a one-dimensional optical modulating device capable of one-dimensionally modulating a phase. Herein, each phase modulator 100 may be provided in a linear shape to form a one-dimensional array such that a beam may be one-dimensionally steered by phase modulation of each phase modulator 100. The upper electrode 50 may be formed to correspond one-to-one to each phase modulator 100 in correspondence to an arrangement of the phase modulators 100] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Dynes’s system, with a motivation to form the quantum well layer 40 such that an array of a plurality of quantum well layer regions spaced apart from each other is formed. In this case, the array of the plurality of phase modulators 100 may be formed by placing the plurality of quantum well layer regions on the lower electrode 30 to be spaced apart from each other, forming the upper electrode 50 on each quantum well layer region, and arranging a plurality of dielectric nanoantennas 70 on each of upper electrode 50 formed on each quantum well layer region, and each of the plurality of phase modulators 100 may be independently controlled. In this case, the lower electrode 30 may be formed as a common electrode or formed to correspond to each phase modulator 100, and the upper electrode 50 may be formed to correspond to each phase modulator 100. [Lee, para. 62]

Regarding claim 11, modified Dynes teaches the device in accordance with claim 10, but modified Dynes does not teach configured to generate an asymmetrical influence of the light guided through the light path relative to at least one direction of the two-dimensional array by means of mutually different electrode geometries and/or by mutually different electrical voltages at the electrode elements.  
However, Lee does teach configured to generate an asymmetrical influence of the light guided through the light path relative to at least one direction of the two-dimensional array by means of mutually different electrode geometries and/or by mutually different electrical voltages at the electrode elements. [Lee, para. 64 discloses the plurality of phase modulators 100 may be arranged one-dimensionally as shown in FIG. 3B to form a one-dimensional optical modulating device capable of one-dimensionally modulating a phase. Herein, each phase modulator 100 may be provided in a linear shape to form a one-dimensional array such that a beam may be one-dimensionally steered by phase modulation of each phase modulator 100. The upper electrode 50 may be formed to correspond one-to-one to each phase modulator 100 in correspondence to an arrangement of the phase modulators 100] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Dynes’s system, with a motivation to form the quantum well layer 40 such that an array of a plurality of quantum well layer regions spaced apart from each other is formed. In this case, the array of the plurality of phase modulators 100 may be formed by placing the plurality of quantum well layer regions on the lower electrode 30 to be spaced apart from each other, forming the upper electrode 50 on each quantum well layer region, and arranging a plurality of dielectric nanoantennas 70 on each of upper electrode 50 formed on each quantum well layer region, and each of the plurality of phase modulators 100 may be independently controlled. In this case, the lower electrode 30 may be formed as a common electrode or formed to correspond to each phase modulator 100, and the upper electrode 50 may be formed to correspond to each phase modulator 100. [Lee, para. 62]

Regarding claim 12, modified Dynes teaches the device in accordance with claim 1, but modified Dynes does not teach wherein the electrode arrangement comprises a plurality of spatially separate electrode elements which are arranged in rows and columns of a two-dimensional array; wherein electrodes within one row comprise a mutually different dimension, unambiguous within the row, along a row direction; and/or wherein electrodes within a column comprise a mutually different dimension, unambiguous within the column, along a column direction.  
However, Lee does teach wherein the electrode arrangement comprises a plurality of spatially separate electrode elements which are arranged in rows and columns of a two-dimensional array; [Lee, para. 63 discloses The plurality of phase modulators 100 may be arranged two-dimensionally as shown in FIG. 3A to form a two-dimensional optical modulating device capable of two-dimensionally modulating a phase. Herein, each phase modulator 100 may be provided to form a two-dimensional array in units of pixels such that a beam may be two-dimensionally steered by phase modulation of each phase modulator 100. In this case, dielectric nanoantennas 70 arranged on each phase modulator 100 may be formed in a two-dimensional arrangement. The upper electrode 50 may be formed to correspond one-to-one to each phase modulator 100 in correspondence to an arrangement of the phase modulators 100, and the lower electrode 30 may be formed as a common electrode or formed to correspond to the arrangement of the phase modulators 100. In this case, an incident beam may be two-dimensionally steered by using the two-dimensional optical modulating device.] wherein electrodes within one row comprise a mutually different dimension, unambiguous within the row, along a row direction; [Lee, para. 63 discloses the upper electrode 50 may be formed to correspond one-to-one to each phase modulator 100 in correspondence to an arrangement of the phase modulators 100] and/or wherein electrodes within a column comprise a mutually different dimension, unambiguous within the column, along a column direction. [Lee, para. 63 discloses the lower electrode 30 may be formed as a common electrode or formed to correspond to the arrangement of the phase modulators 100. In this case, an incident beam may be two-dimensionally steered by using the two-dimensional optical modulating device.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Dynes’s system, with a motivation to form the quantum well layer 40 such that an array of a plurality of quantum well layer regions spaced apart from each other is formed. In this case, the array of the plurality of phase modulators 100 may be formed by placing the plurality of quantum well layer regions on the lower electrode 30 to be spaced apart from each other, forming the upper electrode 50 on each quantum well layer region, and arranging a plurality of dielectric nanoantennas 70 on each of upper electrode 50 formed on each quantum well layer region, and each of the plurality of phase modulators 100 may be independently controlled. In this case, the lower electrode 30 may be formed as a common electrode or formed to correspond to each phase modulator 100, and the upper electrode 50 may be formed to correspond to each phase modulator 100. [Lee, para. 62]

Regarding claim 13, modified Dynes teaches the device in accordance with claim 12, but Dynes does not teach wherein a quotient of the dimension of any two neighboring electrodes along the row direction comprises a uniform quotient value; and/or wherein a quotient of the dimension of any two electrodes along the column direction comprises the uniform quotient value.  
However, Hassan does teach wherein a quotient of the dimension of any two neighboring electrodes along the row direction comprises a uniform quotient value; and/or wherein a quotient of the dimension of any two electrodes along the column direction comprises the uniform quotient value.  [Hassan, para. 43 discloses When the process 320 includes optional block 328, the N quantized samples may be processed to select only quantized samples having values greater than a threshold or to select only the more significant bits of the quantized sample values to provide output symbol values. The threshold may be a fixed value, or, when the process includes optional block 324, the threshold may change with changes in the power level. The thresholding may be achieved, for example, by selecting only certain bits of the digitized sample values. In one example, each digitized sample values has I bits and the thresholding selects the K most significant bits (MSBs) of each digitized value to form K bit symbols. Where the range of values occupied by the digitized sample values is such that J MSBs are expected to be zero, the thresholding may include deleting the J MSBs of each digitized sample value before selecting the K MSBs. For example, when the at a low power level in which the photodetector 206 produces electrical signals in a range from 0 to 2 V and the sampler/ ADC 208 produces 16-bit digitized values (1=16) having a range from 0 to 16 V, block 328 may delete the three MSBs (J=3) and the three least significant bits (LSBs) to provide 10 bit symbol values (K=l0).]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]

Regarding claim 14, modified Dynes teaches the device in accordance with claim 13, but Dynes does not teach wherein the quotient value comprises a value within a range of values of at least 1.5 and at most 10.
However, Hassan does teach wherein the quotient value comprises a value within a range of values of at least 1.5 and at most 10. [Hassan, para. 43 discloses Where the range of values occupied by the digitized sample values is such that J MSBs are expected to be zero, the thresholding may include deleting the J MSBs of each digitized sample value before selecting the K MSBs. For example, when the at a low power level in which the photodetector 206 produces electrical signals in a range from 0 to 2 V and the sampler/ ADC 208 produces 16-bit digitized values (1=16) having a range from 0 to 16 V, block 328 may delete the three MSBs (J=3) and the three least significant bits (LSBs) to provide 10 bit symbol values (K=l0).]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hassan’s system with Dynes’s system, with a motivation to update the key created in each of two optical transceivers as appropriate to provide additional security. Because the keys are created based on the current characteristics of the respective light sources, optical channel and photodetectors, cryptographic keys created at different times may be subject to different characteristics (e.g. heat effects) so that each new key is likely to be different from the previously created key. [Hassan, para. 15]  

Claims 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2529228 A to Dynes et al., (hereinafter, “Dynes”)  in view of WO 2019231655 A1 to Hassan et al., (hereinafter, “Hassan”) in further view of US 10571335 B2 to Hu et al., (hereinafter, “Hu”).
Regarding claim 23, modified Dynes teaches the device in accordance with claim 1, but modified Dynes does not teach wherein the material comprises at least one of an electro-optical material, a magneto-optical material, a thermos-optical material and a voltage-optical material. 
However, Hu does teach  wherein the material comprises at least one of an electro-optical material, a magneto-optical material, a thermos-optical material and a voltage-optical material. [Hu, col. 11 lines 54 – 62 discloses the modulator 220 can employ various methods to module the refractive index of the MMF bundle 210. These methods include, but are not limited to, stress-optic, electro-optic, or thermo-optic modulation. In some examples, the MMF bundle 210 includes infrared chalcogenide glass fibers for these refractive index modulation methods. In some examples, the MMF bundle 210 includes poled optical fibers or micro-structured fibers infiltrated with liquid crystals for electro-optic modulation of the refractive index.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hu’s system with modified Dynes’s system, with a motivation to insulate to enclose another material that might be conductive so as to allow effective electro-optic modulation (e.g., avoid current running through the conductive material). [Hu, col. 7 lines 47 – 50]

Regarding claim 24, modified Dynes teaches the device in accordance with claim 1, but modified Dynes does not teach wherein the material is an electro-optical material and comprises at least one of beta barium borate, lithium niobate, lead lanthanium zirconate titanate and liquid crystals.  
However, Hu does teach wherein the material is an electro-optical material and comprises at least one of beta barium borate, lithium niobate, lead lanthanium zirconate titanate and liquid crystals. [Hu, col. 6 lines 58 – 63 discloses the filter 110 comprises electro-optic crystals such as lithium tantalite ((LiTaO.sub.3), lithium niobate (LiNbO.sub.3), magnesium-oxide-doped lithium niobate (MgO:LiNbO3), and Potassium titanyl phosphate (KTP) crystals. The refractive index of these materials can depend on an applied electric field. Col. 7 lines 32 – 39 discloses the filter 110 can include a waveguide structure infiltrated with another material having a variable refractive index so as to, for example, further improve the dynamic range of the refractive index. For example, the filter 110 can include fiber(s) infiltrated with liquid crystal. In another example, the filter 110 can include hybrid sol-gel/polymer waveguides, in which sol-gel waveguide core are surrounded by electro-optic polymer claddings]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hu’s system with modified Dynes’s system, with a motivation to insulate to enclose another material that might be conductive so as to allow effective electro-optic modulation (e.g., avoid current running through the conductive material). [Hu, col. 7 lines 47 – 50]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434